DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 recites “correlated second biometric data of the active area of the second image” in line 10.  However, the previous limitation states “correlating second biometric data based on a second face”.  There is no mention of this second biometric data originating from the second image, nor does it indicate that it is from the active area of the second image.  As the claim is currently written, the second face could be in the first image, the second image or both.  Clarification as to where the second face is located is required.  Similar reasoning applies to claim 23 and claim 29.
Dependent claims 13-22, 24-28, 30 and 31 do not clarify the above situation with regard to their respective independent claims from which they depend and therefore inherit the same clarity issues.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,909,350 in view of Xu et al. (US 2007/0126884).
Regarding claim 12, ‘350 discloses a method comprising:
acquiring a first image using a camera of an electronic device (col. 6, lines 50-51),
defining a marking area based on the first image (col. 6, line 53),
identifying a first face based on the marking area (col. 6, lines 52-53),
correlating first biometric data based on the first face (col. 6, lines 54-55),  
identifying a person based on the correlated first biometric data (col. 6, lines 56); 
acquiring a second image with the camera (col. 6, line 57),
defining, based on the second image, an active area according to the marking area (col. 6, lines 58-59), 
correlating second biometric data based on a second face (col. 6, lines 60-61), 
based on determining that the correlated second biometric data of the active area of the second image matches with the first biometric data, transmitting a first notification to an application (col. 6, lines 62-65);  
based on determining that the correlated biometric data of the active area of the second image matches does not match with the first biometric data (col. 6, line 66 – col. 7, line 3).
‘350 does not explicitly disclose transmitting a second notification to the application.
Xu et al. teaches a method to customize an application associated with a television experience based on the recognition of users located in front of a display and in the field of view of a camera, the method comprising:
based on determining that the correlated biometric data of the active area of the second image matches does not match with the first biometric data, transmitting a second notification to the application (“The next step can be face registration or face recognition. The TV display 102 includes an empty user list, and all the new users need to be registered. A face registration process can be started from the remote control 106 by an administrative user of the TV display 102” at paragraph 0030, line 1; “The output from face detection module 114 can also be provided to the face registration and training module 116 which is activated by signal from module 104 for face registration for new users/viewers” at paragraph 0019, last sentence; therefore, a new user’s detected face would not have a stored profile that would match a previously registered profile).
It would have been obvious at the time the invention was made to one of ordinary skill in the art to utilize a registration indicator as taught by Xu et al. in the system of ‘350 to indicate that an unrecognized user is present.

The following is the mapping of the claims of the instant application to the claims of ‘350:

Claims of Instant Application
Claims of ‘350
12
1 or 12 or 18
13
2 or 13
14
3 or 14 or 19
15
4 or 15
16
5 or 16 or 20
17
11 or 17 or 21
18
6
19
7
20
8
21
9
22
10
23
1 or 12 or 18
24
2 or 13
25
3 or 14 or 19
26
4 or 15
27
5 or 16 or 20
28
11 or 17 or 21
29
1 or 12 or 18
30
3 or 14 or 19
31
5 or 16 or 20


Claims 12-14, 16-25, 27-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,740,913 in view of Xu et al.
Regarding claim 12, ‘913 discloses a method comprising: 
acquiring a first image using a camera of an electronic device (col. 6, lines 57-59), 
defining a marking area based on the first image (col. 6, line 63), 
identifying a first face based on the marking area (col. 6, lines 61-63),
correlating first biometric data based on the first face (col. 7, lines 3-5), 
identifying a person based on the correlated first biometric data (col. 7, lines 6-9); 
acquiring a second image with the camera (col. 7, line 12), 
defining, based on the second image, an active area according to the marking area (col. 7, lines 13-14), 
correlating second biometric data based on a second face (col. 7, lines 17-18), 
based on determining that the correlated second biometric data of the active area of the second image matches with the first biometric data, transmitting a first notification to an application (col. 7, lines 20-22; col. 7, line 26); 
based on determining that the correlated biometric data of the active area of the second image matches does not match with the first biometric data (col. 7, lines 22-25).
‘913 does not explicitly disclose transmitting a second notification to the application.
Xu et al. teaches a method to customize an application associated with a television experience based on the recognition of users located in front of a display and in the field of view of a camera, the method comprising:
based on determining that the correlated biometric data of the active area of the second image matches does not match with the first biometric data, transmitting a second notification to the application (“The next step can be face registration or face recognition. The TV display 102 includes an empty user list, and all the new users need to be registered. A face registration process can be started from the remote control 106 by an administrative user of the TV display 102” at paragraph 0030, line 1; “The output from face detection module 114 can also be provided to the face registration and training module 116 which is activated by signal from module 104 for face registration for new users/viewers” at paragraph 0019, last sentence; therefore, a new user’s detected face would not have a stored profile that would match a previously registered profile).
It would have been obvious at the time the invention was made to one of ordinary skill in the art to utilize a registration indicator as taught by Xu et al. in the system of ‘913 to indicate that an unrecognized user is present.

Claims 15 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of ‘913 and Xu et al. in claims 12 and 23 above and further in view of Hayashi (US 2007/0086648).
The ‘913 and Xu et al. combination discloses the elements of claims 1 and 11 as described above.
The ‘913 and Xu et al. combination does not explicitly disclose that in response to an absence of the second biometric data of the second face appearing in the active area of the second image, processing a remaining portion of the second image to find the second biometric data of the second face.  
Hayashi teaches a method and device in the same field of endeavor of face detection, wherein in response to an absence of the second biometric data of the second face appearing in the active area of the second image, processing a remaining portion of the second image to find the second biometric data of the second face (“If a face image is not detected in the image within the area decided ("NO" at step 98), then face-image detection processing in which the entire area is adopted as the detection area is executed” at paragraph 0076, line 7).
It would have been obvious at the time the invention was made to one of ordinary skill in the art to utilize the whole image processing as taught by Hayashi such that the face may be detected even if it is not in the expected processing area.


The following is the mapping of the claims of the instant application to the claims of ‘913:
Claims of Instant Application
Claims of ‘913
12
1 or 11 or 12
13
1 or 11 or 12
14
2 or 3
16
4
17
5
18
6
19
7
20
8
21
9
22
10
23
1 or 11 or 12
24
1 or 11 or 12
25
2 or 3
27
4
28
5
29
1 or 11 or 12
30
2 or 3
31
4


Claims 12-14, 16-25, 27-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,192,101 in view of Xu et al.
Regarding claim 12, ‘101 discloses a method comprising: 
acquiring a first image using a camera of an electronic device (col. 6, lines 60-62), 
defining a marking area based on the first image (col. 6, line 65-67), 
identifying a first face based on the marking area (col. 6, lines 63-67),
correlating first biometric data based on the first face (col. 7, lines 1-3), 
identifying a person based on the correlated first biometric data (col. 7, lines 4-5); 
acquiring a second image with the camera (col. 7, line 9), 
defining, based on the second image, an active area according to the marking area (col. 7, lines 10-12), 
correlating second biometric data based on a second face (col. 7, lines 13-14), 
based on determining that the correlated second biometric data of the active area of the second image matches with the first biometric data, transmitting a first notification to an application (col. 7, lines 15-17; col. 7, line 21); 
based on determining that the correlated biometric data of the active area of the second image matches does not match with the first biometric data (col. 7, lines 18-20).
‘101 does not explicitly disclose transmitting a second notification to the application.
Xu et al. teaches a method to customize an application associated with a television experience based on the recognition of users located in front of a display and in the field of view of a camera, the method comprising:
based on determining that the correlated biometric data of the active area of the second image matches does not match with the first biometric data, transmitting a second notification to the application (“The next step can be face registration or face recognition. The TV display 102 includes an empty user list, and all the new users need to be registered. A face registration process can be started from the remote control 106 by an administrative user of the TV display 102” at paragraph 0030, line 1; “The output from face detection module 114 can also be provided to the face registration and training module 116 which is activated by signal from module 104 for face registration for new users/viewers” at paragraph 0019, last sentence; therefore, a new user’s detected face would not have a stored profile that would match a previously registered profile).
It would have been obvious at the time the invention was made to one of ordinary skill in the art to utilize a registration indicator as taught by Xu et al. in the system of ‘101 to indicate that an unrecognized user is present.

Claims 15 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of ‘101 and Xu et al. in claims 12 and 23 above and further in view of Hayashi (US 2007/0086648).
The ‘101 and Xu et al. combination discloses the elements of claims 1 and 11 as described above.
The ‘101 and Xu et al. combination does not explicitly disclose that in response to an absence of the second biometric data of the second face appearing in the active area of the second image, processing a remaining portion of the second image to find the second biometric data of the second face.  
Hayashi teaches a method and device in the same field of endeavor of face detection, wherein in response to an absence of the second biometric data of the second face appearing in the active area of the second image, processing a remaining portion of the second image to find the second biometric data of the second face (“If a face image is not detected in the image within the area decided ("NO" at step 98), then face-image detection processing in which the entire area is adopted as the detection area is executed” at paragraph 0076, line 7).
It would have been obvious at the time the invention was made to one of ordinary skill in the art to utilize the whole image processing as taught by Hayashi such that the face may be detected even if it is not in the expected processing area.

The following is the mapping of the claims of the instant application to the claims of ‘101:

Claims of Instant Application
Claims of ‘101
12
1 or 11 or 16
13
1 or 11 or 16
14
2 or 3 or 12 or 13 of 17 or 18
16
4 or 14 or 19
17
10
18
5 or 15 or 20
19
6
20
7
21
8
22
9
23
1 or 11 or 16
24
1 or 11 or 16
25
2 or 3 or 12 or 13 or 17 or 18
27
4 or 14 or 19
28
5 or 15 or 20
29
1 or 11 or 16
30
2 or 3 or 12 or 13 of 17 or 18
31
4 or 14 or 19


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662